DOAN, J.
— The assignments of error in this case, more than thirty in number, present many questions of interest, but the one question that is controlling in the case, and that will determine, or render unnecessary, the consideration of the others, is whether the finding of fact relative to the character of this land made by the officers of the land department in a contest brought by the defendant herein, and the owner of the mining claim under which she claims title, upon the application for patent for the said tract under homestead entry thereof in 1901 in which the land was claimed by one party to be mineral and by the other agricultural is conclusive, or whether the patent issued to the agricultural claimant on such finding by the department can be collaterally attacked in this case, and the same issues of fact retried in the district court *246that were formerly tried before the land department, and secondarily, whether the decision of this court in the Clay case is controlling in the determination of this question.
The Secretary of the Interior is charged with the supervision of the public business of the United States relating to the public lands, including mines. Rev. Stats. 441 (U. S. Comp. Stats. 1901, p. 252). The Commissioner of the General Land Office is required to perform, under the direction of the Secretary of the Interior, all executive duties appertaining to the surveying and sale of the public lands of the United States, or in any wise respecting such public lands, and also such as relate to the issuing of patents for all grants of lands under the authority of the government. Rev. Stats. 453 (U. S. Comp. Stats. 1901, p. 257). The land department of the United States then, including in that term, the Secretary of the Interior, the Commissioner of the General Land Office, and their subordinate officers, constitutes a special tribunal, under these and other provisions of the laws of the United States, vested with the judicial power to hear and determine the claims of all parties to the public lands it is authorized to dispose of, and to execute its judgments by conveyances to the parties entitled to them. In every ease there must, in the nature of things, be a decision of questions of fact and questions of law. A certificate or patent is the record evidence of the judgment of this tribunal, and it necessarily follows that, when such a judgment is rendered in a case within the jurisdiction of the land department, it is, like the judgment of other tribunals, vested with judicial powers, impervious to collateral attack. United States v. Winona & St. P. R. R. Co., 67 Fed. 948, 15 C. C. A. 96. The well-settled rule being that the decision of the department, and the patent as the record evidence of that decision, is, in the absence of fraud or imposition, conclusive in a case within the jurisdiction of the department, and there being in the case at bar no evidence or allegation of fraud, it presents the one question of jurisdiction: Did the department have power to issue the patent to Maurel, and jurisdiction to determine the questions upon which its issue depended? The test of jurisdiction is whether the department had the authority to enter upon the inquiry, not whether its determination resulting therefrom was right or wrong.
Revised Statutes of the United States, chapter 5, section 2289 et seq. (U. S. Comp. Stats. 1901, p. 1388), *247as amended by Act of March 3, 1891, chapter 561, 26 Stat. 1095 (U. S. Comp. Stats. 1901, p. 1535), which repealed the laws in regard to pre-emption, provides in detail for acquisition under homestead entry of any unappropriated public lands of the United States other than mineral. Revised Statutes of the United States, chapter 6, section 2318 et seq. (U. S. Comp. Stats. 1901, p. 1423), provides for the acquisition of title to unappropriated mineral lands belonging to the United States, and sets forth at considerable length the mode of procedure in acquiring such title. These chapters, which, as amended in 1891, embody the law that was in force in 1899 and thereafter, during which time the proceedings were had in regard to this land, intrust the disposal of both classes of lands to the land department, and provide that the issues of fact that arise in all cases in regard to the patenting of agricultural or mineral lands, whether in a contest between different claimants for agricultural lands, or between different claimants for mineral lands, or in a contest between claimants for the same tract of land, in which one party may claim as agricultural, and the other as mineral, any public land of the United States, shall be submitted to the determination of the proper officials of the land department. Their findings on all issues of fact in eases thus submitted to them for determination are made conclusive the same as judgments of courts of record, and can only be collaterally attacked when invalid by reason of fraud, in their procurement. Wilcox v. Jackson, 13 Pet. (U. S.) 511, 10 L. Ed. 264; Barnard’s Heirs v. Ashley’s Heirs et al., 18 How. (U. S.) 44, 15 L. Ed. 285; Lytle et al. v. State of Arkansas, 9 How. (U. S.) 332, 13 L. Ed. 153; Johnson v. Towsley, 13 Wall. (U. S.) 72, 20 L. Ed. 485; Warren v. Van Brunt, 19 Wall. (U. S.) 653, 22 L. Ed. 219; Shepley et al. v. Cowan et al., 91 U. S. 340, 23 L. Ed 424; Moore v. Robbins, 96 U. S. 535, 24 L. Ed. 848; Heath v. Wallace, 138 U. S. 573, 11 Sup. Ct. 380, 34 L. Ed. 1063. There have been cited as exceptions to this rule cases in which patents have been issued for lands that had been previously disposed of, and were, therefore, not, at the date of patent, unappropriated public lands of the United States, and cases in which land patented under certain laws had been theretofore, by act of Congress, specially reserved or exempted from patent under such laws, and therefore the patents issued by the land, department had been, in these instances, held to be void as being in excess of its jurisdiction.
*248In the ease of Kansas City M. & M. Co. v. Clay, 3 Ariz. 326, 29 Pac. 9, to which we have referred as the “Clay case,” a tract of land had been pre-empted under sections 2257 and 2258, Revised Statutes of the United States, then in force, which provided: ‘ ‘ Section 2257: All lands belonging to the United States, to which the Indian title has been or may hereafter be extinguished, shall be subject to the right of preemption, under the conditions, restrictions, and stipulations provided by law. Section 2258: The following classes of lands, unless otherwise specially provided for by law, shall not be subject to the rights of pre-emption, to wit: Lands on which are situated any known salines or mines.” Within the external boundaries of said tract, and before its pre-emption, a gold and silver mine had been located and worked for its minerals, and after the receipt of patent under pre-emption the patentee Clay brought suit against the mining company operating the said mine for the value of certain ores taken from said land by it, and for an injunction to restrain it from working the mineral-bearing veins and ledges, and from taking ores therefrom. The company alleged in its answer that so much of the land as was contained within the boundaries of the two mineral locations on which they were operating the mine at that time had been located under the mineral laws of the United States, and opened up as a mine before the application for pre-emption, and was therefore not conveyed to the patentee, by reason of the provision of section 2258 above cited, which especially provides that “lands on which are situated any known salines or mines shall not be subject to the rights of pre-emption.” Nothing in the record indicated that any proceeding was had in the land office to determine the facts relative to the existence or nonexistence of any known mines on this land at the time of the issue of' patent. It does not appear that the mining company had knowledge of the application for the issuance of the patent, or that any protest or contest was inaugurated in the land office to put in issue the existence or nonexistence thereof as a question of fact. This court held that: “Upon the existence of the fact whether or not the land contained ‘known salines or mines,’ by section 2258 depended the right to purchase that particular piece of land, and the right of the land department to sell it. If it was the policy of the law to leave the determination of both these questions to the land department from the ex parte proof of the claimant, it seems strange *249that nothing was said in the act as to proof of the matter. We cannot, therefore, assent to this view that it is a fact to he shown at the time of the application that the land does or does not contain known mines, and that the patent is conclusive upon that point. We conclude, therefore, that the exemption of ‘known salines or mines’ under the pre-emption law should be construed as preventing the obtaining under the act of any title to such mines as are known to exist at the date of application.for patent, and hence as constituting one of the exceptions to the conclusiveness of a patent to the public domain mentioned by the court in Smelting Co. v. Kemp, for the want of authority or power in the land department to pass by pre-emption patent the title of the government to such mines... . . For the reasons stated, we hold, therefore, that the court erred in not permitting the defendant to prove that at the time of the application for patent by Blackburn, under his pre-emption entry, there 'was upon the land described in the patent a known mine of gold and silver-bearing quartz, and that the same had been prior thereto located and worked for its minerals. ’ ’ A careful reading of sections 2257 and 2258, Revised Statutes of the United States, and of the decision as above cited, shows that we held in that case that in a suit that was brought by a pre-emptor for the value of the precious metals that had been and were then being taken from a known mine that was contained within the tract of land pre-empted, the owner of the said known mine should be permitted to come into court and prove that the mine from which such metals were being extracted was a known mine, and had been located and worked as such for its minerals prior to its pre-emption, and we held this upon the reasoning that section 2258 of the statute providing ■ for pre-emption specially exempted from the right of pre-emption lands on which were situated any known salines or mines, and we conclude from the fact that nothing was said in the act as to proof in the land department in regard to the existence or nonexistence of such mines that it was not the policy of the law to submit that question to the land department for determination, and we therefore construed the express exemption in the act of such mines from the right of pre-emption as preventing the obtaining under the pre-emption law of any title to such mines; and hence, upon it being indisputably established that a known mine did exist at the time of patent, and had been in existence prior to the application for pre*250emption, within the boundaries of the tract of land patented under such pre-emption entry, we held that the officers of the land department had no authority to issue a patent for the land on which the mine was situated, for the reason that it was not subject to entry under the pre-emption law, having been previously reserved, and that this want of power might be proved by the defendant in an action at law. Morton v. Nebraska, 21 Wall. (U. S.) 660, 22 L. Ed. 639; Polk v. Wendal, 9 Cranch (U. S.), 99, 3 L. Ed. 665; Minter v. Crommelin, 18 How. (U. S.) 88, 15 L. Ed. 279.
In a similar case, Burfenning v. Chicago etc. Ry. Co., 163 U. S. 321, 16 Sup. Ct. 1018, 41 L. Ed. 175, the United States supreme court, speaking by Mr. Justice Brewer, said: “It has undoubtedly been affirmed over and over again that in the administration of the public land system of the United States questions of fact are for the consideration and judgment of the land department, and that its judgment thereon is final. Whether, for instance, a certain tract is swamp land or not, saline land or not, mineral land or not, presents a question of fact not resting on record, dependent on oral testimony; and it cannot be doubted that the decision of the land department, one way or the other, in reference to these questions, is conclusive and not open to relitigation in the courts, except in those eases of fraud, etc., which permits any determination to be re-examined. Johnson v. Towsley, 13 Wall. (U. S.) 72, 20 L. Ed. 485; St. Louis Smelt. & Ref. Co. v. Kemp, 104 U. S. 636, 26 L. Ed. 875; Steel v. St. Louis Smelt. & Ref. Co., 106 U. S. 447, 1 Sup. Ct. 389, 27 L. Ed. 226; Wright v. Roseberry, 121 U. S. 488, 7 Sup. Ct. 985, 30 L. Ed. 1039; Heath v. Wallace, 138 U. S. 573, 11 Sup. Ct. 380, 34 L. Ed. 1063; McCormick v. Hayes, 159 U. S. 332, 16 Sup. Ct. 37, 40 L. Ed. 171. But it is also equally true that when by act of Congress a tract of land has been reserved from homestead and pre-emption, or dedicated to any special purpose, proceedings in the land department in defiance of such reservation or dedication, although culminating in a patent, transfer no title, and may be challenged in an action at law. In other words, the action of the land department cannot override the express will of Congress, or convey away public lands in disregard or defiance thereof. St. Louis Smelt. & Ref. Co. v. Kemp, 104 U. S. 636, 646, 26 L. Ed. 875, 879; Wright v. Roseberry, 121 U. S. 488, 519, 7 Sup. Ct. 985, 30 L. Ed. 1039; Doolan v. Carr, 125 U. S. 618, 8 Sup. Ct. 1228, 31 L. Ed. 844; *251Davis v. Wiebbold, 139 U. S. 507, 529, 11 Sup. Ct. 628, 35 L. Ed. 238, 246; Knight v. United Land Assn., 142 U. S. 161, 12 Sup. Ct. 258, 35 L. Ed. 974.”
In the cases of Kansas City M. & M. Co. v. Clay aud Burfenning v. Railway Co., the patents were issued by the land department in excess of its jurisdiction, and were, therefore, invalid, as would have been the judgment of any court of record under similar conditions. The Clay case is distinctly different from the case at bar; in this the jurisdiction of the department is not questioned, and our rulings in the former case are, for that reason, not determinative of any issues presented in the case now under consideration.
Counsel for the appellee has cited as further exceptions to the conclusiveness of the findings of fact by the land department, and its decision thereon, cases arising under townsite entries, and patents for placer claims. Section 16, Act of March 3, 1891, chapter 561, 1 Bevised Statutes Supplement, 945, provides: “That townsite entries may be made by incorporated towns and cities on the mineral lands of the United States, but no title shall be acquired by such towns or cities to any vein of gold, silver, cinnabar, copper, or lead, or to any valid mining claim, or possession held under existing law.” Section 2329, United States Bevised Statutes (U. S. Comp. Stats. 1901, p. 1432), provides that: “Claims usually called ‘placers,’ including all forms of deposit, excepting veins of quartz, or any other rock in place, shall be subject to entry and patent, under like circumstances and conditions, and upon similar proceedings, as are. provided for vein or lode claims.” Section 2333, United States Bevised Statutes (U. S. Comp. Stats. 1901, p. 1433), provides that: “Where the same person, association or corporation is in possession of a placer claim, and also a vein or lode included within the boundaries thereof, application shall be made for a patent for the placer claim, with a statement that it includes such vein or lode, and in such ease a patent shall issue for the placer claim subject to the provisions of this chapter, including such vein or lode, upon the payment of five dollars per acre for such vein or lode claim, and twenty-five feet of surface on each side thereof; the remainder of the placer claim or any placer claim not embracing any vein or lode claim, shall be paid for at the rate of two dollars and fifty cents per acre, together with all costs of proceedings; and where a vein or lode, such as is described in section twenty-three hundred *252and twenty, is known to exist within the boundaries of the placer claim, an application for a patent for such placer claim which does not include an application for the vein or lode claim, shall be construed as conclusive declaration that the claimant of the placer claim has no right of possession of the vein or lode claim; but where the existence of a vein or lode in a placer claim is not known, the patent for the placer claim shall convey all valuable minerals and other deposits within the boundaries thereof.”
A careful examination of all the cases arising under these laws that have been cited in the briefs of counsel, or that have come to our knowledge, has disclosed no exception to the general rule that a tract of land may be entered and patented as a townsite even though containing mineral lands within its limits. The patent of such townsite is inoperative as to all lands known at the time to be valuable for their minerals, or discovered to be such before their occupation or improvement for residence or business purposes under the townsite patent; but such townsite patent conveys good title to all land within its limits except that known at the time to be mineral, and therefore conveys title to mineral subsequently discovered in lands in possession of a grantee under such townsite patent. Deffeback v. Hawke, 115 U. S. 392, 6 Sup. Ct. 95, 29 L. Ed. 423; Moyle v. Bullene, 7 Colo. App. 308, 44 Pac. 69; Davis v. Weibbold, 139 U. S. 507, 11 Sup. Ct. 628, 35 L. Ed. 238; Butte City Smoke-house Lode Cases, 6 Mont. 397, 12 Pac. 858; Talbott v. King, 6 Mont. 76, 9 Pac. 434; Silver Bow M. & M. Co. v. Clark, 5 Mont. 378, 5 Pac. 570; Tombstone Townsite Cases, 2 Ariz. 272, 15 Pac. 26. It is also the rule that a placer patent conveys good title to all land within its limits except any mineral vein or lode that is known to exist within the boundaries of such placer claim at the time application for patent is made, and for which the appellant for such placer patent does not include an application for patent as a vein or lode claim. Iron Silver M. Co. v. Mike & Starr, 143 U. S. 394, 12 Sup. Ct. 543, 36 L. Ed. 201. It will be observed that patents for townsites and placer claims, either expressly exclude in their terms any conveyance of title to the mineral lands in question, or are issued under a law that provides that, while they convey title to all other lands within their limits, they do not convey title to such mines, mineral lands, or mining claims. The department does not take jurisdiction of the determination of these facts, but issues the *253patents with these qualifications, and leaves the conditions that exist at the time of application and patent to be established and the facts relative thereto to be determined thereafter. It is proper, therefore, for the court, in a subsequent action, to determine just what any patent thus issued conveys, or what may, as a matter of fact, be excluded from its conveyance, and while these eases are cited as exceptions to the rule, and are frequently designated as attacks upon the patent, they are not properly such.
The establishment of a valid mining claim within the limits of a townsite patent, or of a known vein or lode within the limits of a placer patent, does not affect either the validity or eonclusiveness of such patent, because the department in issuing the patent took no action and made no ruling upon the inclusion in or the exclusion from the said patent of the mine or claim in question, but issued the patent subject to the establishment thereafter in the proper forum of the facts that should determine such inclusion or exclusion, and such action is simply a judicial determination as to the true intent and effect of such patent, and not an attack upon its conclusiveness or validity. In the case of patenting vein or lode mining claims, or homesteads on agricultural lands, the department pursues a different course. In such a case it is vested with and exercises jurisdiction to determine the character of the lands, and, upon such determination, either issues or refuses to issue the patent. And such determination, in the absence of fraud, imposition, or mistake, is conclusive and binding on the courts of the country, and is not subject to review by any other department of the government or any court. Gardner v. Bonestell, 180 U. S. 362, 21 Sup. Ct. 399, 45 L. Ed. 574; Heath v. Wallace, 138 U. S. 573, 11 Sup. Ct. 380, 34 L. Ed. 1063; Jeffords v. Hine, 2 Ariz. 162, 11 Pac. 351; 2 Black on Judgments, 530.
The case at bar presents no exception to the general rule. The patent that was produced by the plaintiff on the trial as the record evidence of the decision by the proper officers of the land department on the issues tendered in the court below was final and conclusive. To hold that the losing litigant before the department could ignore the final judgment of that tribunal, and again submit to a district court and a jury in this case the very same issues that were there tried and detarmined, would be subversive of the principle that litigation must have an end, and that the owners of property are en*254titled to find protection under a judgment when it has been regularly and fairly obtained in the proper forum.
The rulings of the trial court upon the demurrer and the various motions presented, and the submission to the jury of the issues of fact under the instructions given, were based upon the theory that the decision of this court in the Clay case was controlling and conclusive as to the issues arising in this case. In this the court was in error, vand, as the record shows the plaintiff’s title to the land in controversy to have been clearly established, the case is reversed and remanded, and the lower court is directed to enter judgment for the plaintiff.